Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 1 of 17. PageID #: 1365



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
 DOMINIQUE LENNON,                                                :
                                                                  :   Case No. 1:18-cv-2216
            Petitioner,                                           :
                                                                  :
 vs.                                                              :   OPINION & ORDER
                                                                  :   [Resolving Doc. 1]
 WARDEN CHAE HARRIS,                                              :
 Warren Correctional                                              :
 Institution,                                                     :
                                                                  :
            Respondent.                                           :
 ------------------------------------------------------------------
 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Petitioner Dominique Lennon, an Ohio inmate serving a 21-year sentence for two

 counts of attempted murder and other crimes, asks this Court for federal habeas corpus relief

 under 28 U.S.C. § 2254. Lennon argues that the following state court proceeding errors

 warrant relief: (1) prosecutorial misconduct, (2) the trial court’s failure to instruct the jury

 regarding the potential misidentification of Lennon as the suspect, (3) ineffective assistance

 of trial and appellate counsel, and (4) insufficient evidence to support Lennon’s conviction.

 The state of Ohio opposes Lennon’s § 2254 petition. For the following reasons, the Court

 DENIES Lennon’s petition

      I.    BACKGROUND
      The facts surrounding Lennon’s convictions were described by the Ohio Court of

 Appeals. 1 Because Lennon has not meaningfully disputed them, this Court accepts them as

 correct 2:




 1
     State v. Lennon, No. 104344, 2017 WL 1957124 (Ohio Ct. App. 8th Dist. May 11, 2017).
 2
  28 U.S.C. § 2254(e)(1) (“In a proceeding instituted by an application for a writ of habeas
 corpus by a person in custody pursuant to the judgment of a State court, a determination of
 a factual issue made by a State court shall be presumed to be correct. The applicant shall
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 2 of 17. PageID #: 1366

 Case No. 1:18-cv-2216
 Gwin, J.

       {¶ 3} In October 2015, a Cuyahoga County Grand Jury indicted Lennon on
       ten counts: attempted murder of the first victim, D.D., in violation of [Ohio
       Rev. Code §] 2923.02 and 2903.02(A), a first-degree felony, with one- and
       three-year firearm specifications; two counts of felonious assault against D.D.
       in violation of [Ohio Rev. Code §] 2903.11(A)(1) and 2903.11(A)(2), second-
       degree felonies, with one- and three-year firearm specifications; attempted
       murder of the second victim, Quantez Lawson (“Lawson”), in violation
       of [Ohio Rev. Code §] 2923.02 and 2903.02(A), a first-degree felony, with
       one- and three-year firearm specifications; two counts of felonious assault
       against      Lawson      in     violation     of [Ohio     Rev.      Code      §]
       2903.11(A)(1) and 2903.11(A)(2), second-degree felonies, with one- and
       three-year firearm specifications; discharge of a firearm on or near a prohibited
       premise in violation of [Ohio Rev. Code §] 2923.162(A)(3), a first-degree
       felony, with one- and three-year firearm specifications; carrying a concealed
       weapon in violation of [Ohio Rev. Code §] 2923.12(A)(2), a fourth-degree
       felony; improperly handling firearms in a motor vehicle in violation of [Ohio
       Rev. Code §] 2923.16(B), a fourth-degree felony; and vandalism in violation
       of [Ohio Rev. Code §] 2909.05(B)(1)(b), a fifth-degree felony.

       {¶ 4} The charges giving rise to the indictment alleged that on August 21,
       2015, in the area of East 116th Street and Buckeye Avenue, in Cleveland,
       Ohio, Lennon brandished a handgun and fired numerous rounds toward a
       group of people known as the “Buckeye Boys.” The first victim, D.D., was a
       13–year–old boy who was shot in the right hand. The second victim, Lawson,
       was struck in the leg and buttocks. Huntington Bank, a business nearby, also
       sustained damage as a result of the gunshots. Lennon pleaded not guilty to all
       charges.

       {¶ 5} Before trial, Lennon moved to suppress D.D.’s pretrial identification
       testimony. At a hearing before trial, Lennon’s counsel withdrew the motion.
       At this hearing, plaintiff-appellee, state of Ohio, informed the trial court
       and Lennon’s counsel that an eyewitness had recently come forward. The
       eyewitness, T.H., was the 16–year–old sister of D.D. Lennon’s counsel orally
       moved to suppress T.H.’s identification.

       A. The Suppression Hearing


 have the burden of rebutting the presumption of correctness by clear and convincing
 evidence.”).
                                         -2-
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 3 of 17. PageID #: 1367

 Case No. 1:18-cv-2216
 Gwin, J.


       {¶ 6} The trial court held a hearing on Lennon’s motion to suppress where the
       following testimony was presented.

       {¶ 7} T.H. testified that in March 2015, she first heard of a person named
       “Boom” because two of her friends were in a car accident with him. At this
       time, she also learned that Boone’s first name was Dominique. In June or July
       2015, T.H. saw the Buckeye Boys “beat[ing] up” Boone at the liquor store
       located at East 116th Street and Buckeye Avenue—the same area where the
       shootings in this case occurred. This was the first time T.H. saw Boone and
       “put a face with the name.” T.H. never actually met Boone.

       {¶ 8} On August 21, 2015, the day D.D. and Lawson were shot, T.H. was
       walking behind D.D. as he walked to the liquor store to buy food. She saw
       two cars, a “silver four door van and a white car,” drive into a parking lot. She
       saw someone exit the silver van, go by a tree, and shoot towards Joe–Joe—
       Lawson’s “street name.” T.H. testified that the shooter wore a black jogging
       suit.

       {¶ 9} Once the shooting began, T.H. ran to her house. From there, she saw
       the shooter return to the vehicle and “saw his face when he got back into the
       car.” She testified the shooter was Boone—the same person she saw the
       Buckeye Boys previously fighting with at the liquor store.

       {¶ 10} T.H. testified that the day after the shootings Boone “came back
       shooting at the Buckeye Boys.” T.H. testified that Boone was alone and driving
       a brown truck. At that time, Boone looked T.H. in the eyes and she knew he
       was the “guy from the day before.”

       {¶ 11} T.H. testified, however, that she did not see how D.D. was shot. She
       was not sure if there was anyone other than Boone shooting a gun, although
       she heard two guns. She testified that “there was some other boy with a gun,”
       but she did not know his name.

       {¶ 12} T.H. failed to tell police what she witnessed until the week
       of Lennon’s trial. She testified that she did not tell police because “at first I
       didn’t want to speak. Because my mom said don’t speak if I’m not spoken to.”



                                              -3-
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 4 of 17. PageID #: 1368

 Case No. 1:18-cv-2216
 Gwin, J.

       {¶ 13} When she came forward, she gave a statement to Detective Daugenti.
       She told him that she was familiar with Boone. T.H. testified that the detective
       showed her a single photograph and stated: “I am going to show you a photo
       of Dominique Lennon, is that who you know as Boo[ne]?” T.H. answered,
       “Yes.” T.H. also testified that the detective showed her a sheet with six
       photographs of young African American men and asked her to choose the
       person who shot D.D. T.H. said that the detective did not tell her who to pick
       and did not tell her that the shooter may or may not be in the photographs.
       T.H. testified she picked Boone’s photograph immediately because of his
       dreadlocks.

       {¶ 14} T.H. made an in-court identification of Boone as Lennon and said
       that Lennon was the shooter.

       {¶ 15} Detective Shay testified that he was the lead investigator
       for Lennon’s case until January 2016, when he left for a position in basic
       patrol. He testified that Detective Daugenti took T.H.’s statement, but that he
       was present during the end of it. Detective Shay testified that he had compiled
       a six-photo lineup during the course of his investigation, but he disagreed with
       T.H. that she was shown the lineup. He made it clear that she was not shown
       the lineup because she knew Lennon. Therefore, Detective Daugenti only
       showed T.H. one photograph of Lennon, which was from the Ohio Law
       Enforcement Gateway system.

       {¶ 16} Detective Shay testified that it is the Cleveland Police Department’s
       written procedure that when a victim or witness does not know the suspect, a
       photo lineup must be used. When a victim or witness knows the suspect, a
       photo lineup is not necessary.

       {¶ 17} After hearing T.H.’s and Detective Shay’s testimony, the trial court
       denied Lennon’s motion to suppress. The trial court noted that under [Ohio
       Rev. Code §] 2933.83, which sets forth eyewitness identification procedures
       in lineups, it had to consider whether police failed to comply with the statute.
       The trial court stated, “I don’t think this is a complete stranger scenario, which
       would at least, in my opinion, require a complete compliance or substantial
       compliance with [Ohio Rev. Code §] 2933.83. But [T.H.] knew who he was.”
       The trial court found:



                                              -4-
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 5 of 17. PageID #: 1369

 Case No. 1:18-cv-2216
 Gwin, J.

              [T.H.’s] testimony, and her in-court identification, as well, was
              certainly that of a level of certainty. And that goes along with
              her testimony of having met this guy previously or knew who
              he was prior. It’s not to say I wouldn’t entertain particular
              requests for jury instructions at a later point. But at this point in
              time she’ll be able to testify on the identification[.] So I’m going
              to deny your motion.

       B. Jury Trial

       {¶ 18} The matter proceeded to a jury trial and the following evidence was
       presented.

       {¶ 19} D.D.’s mother, Tamika Palmer (“Palmer”), testified that D.D. is dyslexic
       and developmentally delayed. On the day of the shootings, she gave D.D.
       money to walk to the liquor store to buy food. D.D. was with another young
       boy. Palmer’s house is not far from the area where the shootings occurred.
       Soon after D.D. left, Palmer heard gunshots. She went outside and saw her
       daughter, T.H., by the liquor store. She then learned that her son had been
       shot and ran to help him.

       {¶ 20} The day after the shootings, Palmer was with D.D. when Detective
       Shay came to her home. She witnessed D.D. identify a man named Boone as
       the shooter.

       {¶ 21} The next day she was again with D.D. when Detective Shay showed
       D.D. a photo lineup with six color photographs. She witnessed D.D.
       pick Lennon’s photograph from the photo lineup. She made certain that her
       son was sure and told him that if he was not sure, then he should not pick
       anyone. She signed the photo lineup for D.D. because he could not write due
       to his hand being shot.

       {¶ 22} D.D. testified that on the day of the shootings, he and his friend walked
       to the liquor store after he received money from his mother. He heard a
       gunshot, looked back, saw someone with a black “hoodie,” and heard more
       gunshots. D.D. testified he saw a “little bit” of the shooter’s face. He then
       started running, not realizing that he had been shot in the hand.



                                               -5-
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 6 of 17. PageID #: 1370

 Case No. 1:18-cv-2216
 Gwin, J.

       {¶ 23} D.D. recalled giving Detective Shay the name Boone, looking at a
       group of photographs, and choosing the person who he believed shot him. He
       testified that no one told him he had to identify anyone. He
       chose Lennon because he saw part of the shooter’s face at the time of the
       shooting and recognized his skin color and dreadlocks.

       {¶ 24} D.D. testified that when he chose Lennon from the photo lineup, he
       was about 30 percent certain, and on the witness stand he said that he was 40
       percent certain of his identification. When asked at trial if he knew who shot
       him, D.D. testified, “yes,” and identified Lennon as the shooter. Then,
       D.D. stated that he was “not sure” who shot him. D.D. admitted that he was
       scared because Lennon knew where he lived.

       {¶ 25} T.H.’s trial testimony was similar to her testimony at the suppression
       hearing. She testified that the shooter wore a black jogging suit, which she
       explained meant sweat pants and a “hoodie.” T.H. testified that she knew the
       shooter was Lennon “[b]ecause his dreads were sticking out, and I saw his
       face. He didn’t have nothing on his face.” She came forward at trial because
       D.D. was scared to testify. She made an in-court identification of Lennon as
       the shooter.

       {¶ 26} Lawson testified that he has known Lennon for about two or two and
       one-half years. Lennon used to “chill” with the Buckeye Boys until he
       allegedly stole money from one of them. Lawson said that the Buckeye Boys
       physically fought with Lennon approximately two or three weeks before the
       shootings.

       {¶ 27} Days after the shootings, Lawson told police that the shooter was
       wearing all black with a “hoodie.” At trial, however, Lawson claimed that he
       told this to police because he “had just got out of surgery and they was waking
       me up out of my sleep,” so he made up the description. Lawson then testified
       that he did not know who shot him, but stated that he had seen Lennon with
       a gun in the past. Lawson also testified that Lennon sent him a letter after the
       shootings, which he gave to police. In the letter, Lennon discussed his theory
       about the shootings, including who shot D.D. and Lawson; Lennon said it was
       “Joe” a cousin of Lawson’s friend “Munchy.”

       {¶ 28} An employee of Huntington Bank testified about the bullet holes and
       damage to the bank because of the shootings.
                                             -6-
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 7 of 17. PageID #: 1371

 Case No. 1:18-cv-2216
 Gwin, J.


       {¶ 29} Officer Paul Benedictis (“Officer Benedictis”) testified that on the day
       of the shootings, he went to the hospital to check on D.D. At that time, D.D.
       gave a description of the suspect and Officer Benedictis made a broadcast
       accordingly: the suspect was a black male, around 20 years old, wearing black,
       possible dreads, about 5’10", 160 pounds, and had black hair.

       {¶ 30} Officer Bauhof testified about his extensive knowledge of the area
       where the shootings occurred. He knew that Lawson, the Buckeye Boys,
       and Lennon frequented the area. He testified that Detective Shay contacted
       him after the shootings to ask if he knew someone with a “street name” of
       Boone. Officer Bauhof confirmed that he gave Lennon’s name to Detective
       Shay. He also testified that Lennon was known to carry a gun.

       {¶ 31} A forensic scientist testified that Lawson tested positive for gunshot
       residue.

       {¶ 32} Yolanda Rivers testified that she owned the home closest to where the
       shootings occurred. She was home when the shootings occurred. She said that
       it was light outside, and when she heard the gunshots she went to her kitchen
       window. At that time, she saw an African American male with dreadlocks in a
       black shirt and black pants who was behind a tree. She then saw the male run
       and enter a gray truck that drove away. She did not see a gun and did not see
       the shootings.

       {¶ 33} Sabrina Lindsey was at her sister Yolanda Rivers’s house at the time of
       the shootings. She heard “a whole bunch of shooting going on” and she called
       911. She testified that she saw an African American male with a gun who
       jumped in the back seat of a Ford Escape. The 911 recording confirmed that
       Lindsey “believed [the shooter] had on some blue jeans,” but “that it just
       happened so fast.”

       {¶ 34} Detective Todd Marazzi, a firearms examiner, testified that there were
       two guns involved in the incident. One gun fired nine shots, while the other
       fired five shots.

       {¶ 35} Detective Shay, the lead investigator, testified that on the day after the
       shootings, he met with D.D. at his home. At that time, D.D. gave a description
       of the suspect as a black male, about 20 years old, with dreadlocks, wearing
                                              -7-
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 8 of 17. PageID #: 1372

 Case No. 1:18-cv-2216
 Gwin, J.

       all black with a “hoodie,” 5’8" to 5’10", and had a medium to slim build. It
       was also at this time that D.D. identified the shooter as Boone.

       {¶ 36} Detective Shay testified that after D.D. gave him the shooter’s name,
       he contacted Officer Bauhof who conveyed that Boone was Lennon. Detective
       Shay then obtained Lennon’s photograph and constructed a photo lineup
       using the Ohio Attorney General’s photo lineup Wizard program.

       Detective Shay stated that the color photo lineup contained a photograph
       of Lennon and five fillers of individuals.

       {¶ 37} Two days after the shootings, Detective Shay went to D.D.’s house to
       show him the photo lineup. He testified that he was not a blind administrator,
       but that there was no blind administrator available because it was a Sunday
       and there were no other detectives in the office. Detective Shay testified that
       he documented that there was “no blind administrator available.” He testified
       that he thought it was imminent to try to obtain an identification “[b]ecause it
       was becoming apparent that cooperation was going to be sketchy, at best.”

       {¶ 38} Detective Shay showed D.D. the photo lineup and told D.D. that the
       suspect may or may not be in the lineup. He testified that he did not steer D.D.
       to make any identification. D.D. reviewed the photo lineup and picked
       photograph number five, which was Lennon. Detective Shay testified that
       D.D.’s mom signed his name to the photo lineup. Detective Shay then wrote
       “95 percent” next to the line for photograph number five. Detective
       Shay stated that 95 percent was the “degree of confidence” relayed by D.D. at
       the time of the identification. Detective Shay made sure that D.D. understood
       what “degree of confidence” meant.

       {¶ 39} With respect to T.H. and her statement obtained before trial, Detective
       Shay testified as he did during the suppression hearing.

       C. Verdict and Sentence

       {¶ 40} After hearing the testimony and considering the evidence, the jury
       found Lennon guilty on all counts. After the verdict, the trial court proceeded
       to sentencing.



                                             -8-
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 9 of 17. PageID #: 1373

 Case No. 1:18-cv-2216
 Gwin, J.

          {¶ 41} For purposes of sentencing, the trial court merged the attempted murder
          and two felonious assault convictions with respect to each victim (Counts 1,
          2, and 3 merged for D.D., and Counts 4, 5, and 6 merged for Lawson). The
          trial court further merged the respective one- and three-year firearm
          specifications attached to each attempted murder conviction (leaving a three-
          year specification on each), and also merged the offense of discharging a
          firearm at or near prohibited premises (Count 7) with the remaining attempted
          murder convictions (Counts 1 and 4). The state elected to proceed on the
          attempted murder convictions.

          {¶ 42} For each attempted murder conviction, the trial court
          sentenced Lennon to three years in prison for the firearm specifications, to be
          served prior to and consecutive to seven years in prison on the underlying base
          charge of attempted murder, for a total of ten years in prison on each
          count. The trial court then ordered Lennon’s ten-year prison sentence for each
          attempted murder conviction be served consecutive to one another.

          {¶ 43} The trial court further sentenced Lennon to 12 months in prison for
          carrying a concealed weapon (Count 8), 12 months for improperly handling a
          firearm in a motor vehicle (Count 9), and 12 months for vandalism (Count 10),
          all to be served concurrent to each other, but consecutive to Lennon’s prison
          sentence for the attempted murders, for an aggregate sentence of 21 years in
          prison.

          On April 13, 2016, Lennon appealed his conviction through new counsel. 3 Lennon

 raised six appeal grounds:

          (1) The trial court erred by denying appellant’s motion to exclude pretrial
              identification testimony in violation of his rights;

          (2) The trial court erred where the jury was not instructed on the failure to
              comply with photo lineup procedures in accordance with [Ohio Rev. Code
              §] 2933.83;

          (3) The trial court erred by denying appellant’s [Ohio Criminal Rule] 29
              motions because the convictions were not supported by sufficient
              evidence;


 3
     Doc. 8-2 at 38.
                                                -9-
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 10 of 17. PageID #: 1374

  Case No. 1:18-cv-2216
  Gwin, J.

          (4) The convictions were against the manifest weight of the evidence;

          (5) Appellant’s sentence is contrary to law and the record does not support the
              imposition of consecutive sentences; and

          (6) The trial court erred by admitting state’s exhibit 90 over appellant’s
              objection and in violation of [Ohio Rules of Evidence] 401, 402 and 403. 4

  On May 11, 2017, the Ohio Court of Appeals affirmed Lennon’s conviction and sentence. 5

          On August 11, 2017, well after the 45-day appeal deadline had passed, Lennon filed

  a pro se notice of appeal with the Ohio Supreme Court. 6 Along with his late appeal, Lennon

  filed a motion for leave to file an untimely appeal, claiming that due to his appellate counsel’s

  error, he did not receive the Ohio Court of Appeals May 11, 2017 decision affirming his

  conviction in sentence until three days before the appeal deadline. 7 The Ohio Supreme

  Court denied Lennon leave to appeal. 8

          On August 14, 2017, Lennon filed an untimely application to reopen his appeal to

  claim ineffective assistance of appellate counsel. 9 The application, which was filed after the

  90-day application deadline from the Ohio Court of Appeals May 11, 2017 decision

  affirming his sentence, asserted that Lennon’s appellate counsel was ineffective for failing to

  raise the following appellate claims:

       (1) Trial counsel was ineffective in failure to his duty to properly investigate key
           evidence, as it relates to alibi witnesses at trial, when a notice of alibi pursuant
           to [Ohio Criminal Rule] 12.1 was filed, and failure to fully investigate actual
           innocence and advance affirmative defense, which prevented proper trial
           preparation and defense, a violation in breach of the Sixth and Fourteenth


  4
      Id. at 43.
  5
      Lennon, 2017 WL 1957124, at *13.
  6
    Doc. 8-2 at 131–37.
  7
    Id. at 135.
  8
    State v. Lennon, 82 N.E.3d 1175 (Ohio 2017) (Table).
  9
    Doc. 8-2 at 177.
                                            -10-
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 11 of 17. PageID #: 1375

  Case No. 1:18-cv-2216
  Gwin, J.

           Amendment to the United States Constitution and Article I, Sections 10 and
           16 of the Ohio Constitution;

        (2) Trial counsel was ineffective by violating Lennon’s right to compulsory
            process, a constitutionally protected right under the Sixth Amendment to the
            United States Constitution, which the Fourteenth Amendment makes
            obligatory on the states, conversely the right of compelled process is a
            constitutionally mandated rule of pretrial discovery; and

        (3) Trial counsel was ineffective when he failed in his duty to investigate witnesses
            who may have information concerning his client’s innocence, trial counsel’s
            failure to conduct a prompt investigation of the circumstances of the case and
            to explore all avenues leading to relevant facts to the merits of the case, thereby
            prejudice Lennon denying him of due process of the law and a fair trial, a
            violation of the Sixth Amendment right to effective assistance of counsel. 10

           On December 8, 2017, the Ohio Court of Appeals denied Lennon’s claims as

  untimely, while also pointing out that his claims would be unsuccessful on the merits in any

  event. 11 Lennon did not appeal to the Ohio Supreme Court.

           On September 26, 2018, Lennon filed a 28 U.S.C. § 2254 petition in this Court,

  raising the following grounds for habeas relief from his 21-year attempted murder sentence:

           GROUND ONE: Prosecutorial misconduct

           Supporting Facts: (A) Here the facts shows the prosecutor (in the wake of his
           having called as a witness an alleged victim in an attempted murder case), who
           he was fully aware would commit what he (the prosecutor) believed was
           perjury, commits reversible error when he openly and brazenly sought to
           enhance his case based on innuendos, and the like, based (as he put it) on
           outright perjury, which was emphasized in his inflammatory oratory - - indeed
           that were punctuated with colorful and abusive rhetoric, which denigrated,
           both, the accused and the alleged victim.

           (B) Where the prosecutor is aware that an alleged shooting victim says he
           cannot identify the accused, and would be committing perjury (in other
           aspects of his testimony), clearly this was for the sole purpose of impressing


  10
       Id. at 180–84.
  11
       State v. Lennon, No. 104344, 2017 WL 6398311, at *1–2 (Ohio Ct. App. 8th Dist. Dec.
  8, 2017).
                                                   -11-
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 12 of 17. PageID #: 1376

  Case No. 1:18-cv-2216
  Gwin, J.

             the jury with the idea that he, either, feared reprisals or some other ulterior
             reasons existed.

             (C) Given the law is clear here, indeed beyond the dispute, that an attorney in
             arguing to the jury may not, and should not, express their opinions as to the
             credibility of any witness, it follows (because these prosecutors failed to take
             any heed whatsoever to that edict), that our petitioner was deprived of due
             process when, as unsworn witnesses, these prosecutors testified during their
             summations,

             (D) Where as here, the prosecutor conveys to the jurors the personal views,
             and opinions, that the two (2) identification witnesses involved spoke the truth
             when they identified the accused, it is most difficult, if not impossible, for the
             jury to ignore their views, however biased or baseless they may in fact be.
             [Footnote Berger v. United States, 295 U.S. 78, 88 (1934)].

             GROUND TWO: Identification issues

             Supporting Facts: Given the law seems clear enough, as it has been put that
             the trial court should “Caution the jury about the dangers of misidentification
             and instruct the jury about how to weigh the evidence,” [Footnote; See United
             States v. O’Neil, 496 F. 2d 368, at 373 (6th Cir. 1974)] clearly the court’s
             failure here to do so offended due process.

             GROUND THREE: Ineffective assistance of counsel.

             Supporting Facts: (A) An accused has been and was denied due process, when,
             both his trial and appellate counsel were constitutionally deficient and he was
             prejudiced by deficiency. [Footnote: Strickland v Washington, 466 U.S. 668
             at 667 (1984)].

             GROUND FOUR: The evidence in support of the conviction was insufficient
             as a matter of law. 12

             The state of Ohio opposes Lennon’s habeas petition, 13 and Lennon replies. 14 The

  Court now takes up Lennon’s habeas petition.

       II.      LEGAL STANDARD



  12
     Doc. 1.
  13
     Doc. 8.
  14
     Doc. 12.
                                                   -12-
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 13 of 17. PageID #: 1377

  Case No. 1:18-cv-2216
  Gwin, J.

           The Antiterrorism and Effective Death Penalty Act, or “AEDPA,” allows federal courts

  to grant relief for “extreme” constitutional “malfunctions” in a petitioner’s state criminal

  proceedings. 15 AEDPA relief may address only federal constitutional concerns. “[I]t is not

  the province of a federal habeas court to re-examine state-court determinations on state-law

  questions.” 16

           To obtain relief under AEDPA, Lennon must show: (1) that the state court decisions

  he challenges were “contrary to or involved an unreasonable application of, clearly

  established Federal law, as determined by the Supreme Court of the United States,” 17 and (2)

  that the federal error “had a substantial and injurious effect or influence in determining the

  jury’s verdict.” 18

           AEDPA is “not a substitute for ordinary error correction through appeal.” 19

  Accordingly, a state court decision must be not simply wrong but objectively unreasonable

  in a fundamentally prejudicial way to warrant § 2254 relief. 20

           Crucially, AEDPA also affords Ohio courts the full and fair opportunity first consider

  alleged violations of Ohio prisoners’ federal rights before Ohio judgments may be

  collaterally challenged in federal court. 21 Claims not presented to the Ohio courts or not




  15
       Brecht v. Abrahamson, 507 U.S. 619, 634 (1993).
  16
       Stewart v. Winn, 967 F.3d 534, 541 (6th Cir. 2020) (citing Estelle v. McGuire, 502 U.S.
  62, 67–68 (1991)).
  17
     28 U.S.C. § 2254(d).
  18
     Brecht, 507 U.S. at 638.
  19
     Harrington v. Richter, 562 U.S. 86, 102–03 (2011).
  20
     Williams v. Burt, 949 F.3d 966, 974 (6th Cir. 2020).
  21
     Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam).
                                              -13-
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 14 of 17. PageID #: 1378

  Case No. 1:18-cv-2216
  Gwin, J.

  presented in compliance with Ohio procedural rules without a compelling excuse are

  defaulted and unreviewable in federal court. 22

              Before this Court will consider Lennon’s claims, he must accordingly show that he

  has already exhausted his Ohio remedies by “fairly present[ing] his claim in each appropriate

  state court,” “including a state supreme court with powers of discretionary review.” 23 In this

  context, the Sixth Circuit has specifically held that a denied untimely appeal to the Ohio

  Supreme Court results in procedural default. 24

       III.      DISCUSSION

              To repeat, Lennon asserts federal habeas claims regarding prosecutorial misconduct,

  misidentification, ineffective assistance of trial and appellate counsel, and evidence

  insufficiency. Lennon should have asserted all but his ineffective assistance of appellate

  counsel claim on his initial discretionary appeal to the Ohio Supreme Court.

              Lennon failed to raise his claims until after the discretionary appeal deadline passed,

  and the Ohio Supreme Court denied his motion for leave to file an untimely appeal. 25

  Accordingly, Lennon’s prosecutorial misconduct, misidentification, ineffective assistance of

  trial counsel, and evidence insufficiency habeas claims are defaulted. 26

              Lennon cannot show cause and prejudice to excuse his default.            Because the

  defaulting event is his failure to timely appeal to the Ohio Supreme Court, Lennon must

  provide cause and prejudice to excuse that particular failure.



  22
     O’Sullivan v. Boerckel, 526 U.S. 838, 848 (1999).
  23
     Baldwin v. Reese, 541 U.S. 27, 29 (2004).
  24
     Bonilla v. Hurley, 370 F.3d 494, 497–98 (6th Cir. 2004).
  25
     Lennon, 82 N.E.3d at 1175.
  26
     Bonilla, 370 F.3d at 497–98.
                                                   -14-
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 15 of 17. PageID #: 1379

  Case No. 1:18-cv-2216
  Gwin, J.

          Counsel’s deficient performance in state court generally can serve as grounds for

  excusing a petitioner’s procedural default on federal habeas review. 27 But because the right

  to effective assistance of counsel is derived from the Sixth Amendment right to counsel, the

  petitioner must show that he had the right to counsel at the stage of the proceeding where

  the procedural default occurred to prevail on an ineffective assistance cause and prejudice

  theory. 28

          This   rule   forecloses   Lennon’s   federal   habeas    prosecutorial   misconduct,

  misidentification, ineffective assistance of trial counsel, and evidence insufficiency claims.

  The Sixth Amendment counsel right does not extend to discretionary appeals to state

  supreme courts. 29 Lennon therefore cannot excuse his default at the Ohio Supreme Court

  stage by claiming ineffective assistance of counsel.       Lennon’s excuse about appellate

  counsel’s failure to seek a discretionary appeal on Lennon’s behalf or send Lennon

  documents necessary to file his appeal pro se therefore lacks merit. 30

          With respect to Lennon’s remaining claim, Ohio law allows petitioners to raise

  ineffective assistance of appellate counsel claims in a special collateral motion to reopen

  their appeal. 31 But Lennon twice defaulted these claims: first by failing to timely raise them

  in his motion to the Ohio Court of Appeals and then by entirely failing to present the claims




  27
     Williams, 949 F.3d at 973.
  28
     Smith v. Ohio Dep’t of Rehab. & Corr., 463 F.3d 426, 433 (6th Cir. 2006).
  29
     Pennsylvania v. Finley, 481 U.S. 551, 555 (1987).
  30
     See Coleman v. Thompson, 501 U.S. 722, 757 (1991) (“Because Coleman had no right to
  counsel to pursue his appeal in state habeas, any attorney error that led to the default of
  Coleman's claims in state court cannot constitute cause to excuse the default in federal
  habeas.”).
  31
     State v. Davis, 894 N.E.2d 1221, 1223–24 (Ohio 2008) (discussing Ohio App. R. 26(B)).
                                            -15-
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 16 of 17. PageID #: 1380

  Case No. 1:18-cv-2216
  Gwin, J.

  for discretionary review to the Ohio Supreme Court after the Ohio Court of Appeals denied

  Lennon’s claims as untimely.

          Like discretionary appeals, the Sixth Amendment counsel right does not typically

  extend to state collateral proceedings, meaning that Lennon may not rely on ineffective

  assistance of collateral counsel to show cause and prejudice excusing his procedural

  default. 32

          True, the Supreme Court has recognized a limited exception to the collateral

  procedural default rule where a petitioner’s first chance to claim ineffective assistance of trial

  counsel comes in collateral state proceedings. 33 But the Court has expressly declined to

  extend this exception to ineffective assistance of appellate counsel claims. 34 Therefore,

  Lennon’s appellate counsel claim is defaulted without exculpatory cause and prejudice.

          Moreover, Lennon then double defaulted his appellate counsel claim by failing to

  present it to the Ohio Supreme Court, yet another stage of the proceeding at which he had

  no right to counsel. 35 Lennon provides no cause and prejudice evidence to excuse this

  second default.

          The Court accordingly finds each of Lennon’s federal habeas claims defaulted.

  Further, Lennon does not attempt to make a compelling showing of actual innocence which




  32
     Scuba v. Brigano, 527 F.3d 479, 489 (6th Cir. 2007).
  33
     Gerth v. Warden, Allen Oakwood Corr. Inst., 938 F.3d 821, 831–32 (6th Cir. 2019) (citing
  Martinez v. Ryan, 566 U.S. 1, 9 (2012)).
  34
     Id. (citing Davila v. Davis, 137 S. Ct. 2058, 2065–67 (2017)).
  35
     Finley, 481 U.S. at 555.
                                                -16-
Case: 1:18-cv-02216-JG Doc #: 13 Filed: 02/11/21 17 of 17. PageID #: 1381

  Case No. 1:18-cv-2216
  Gwin, J.

  might otherwise allow the Court to review his claims. 36 Accordingly, the Court declines to

  review each of Lennon’s federal habeas claims.

       IV.      CONCLUSION

             For these reasons, the Court DENIES Lennon’s 28 U.S.C. § 2254 petition.

             IT IS SO ORDERED

  Dated: February 11, 2021                           s/     James S. Gwin
                                                     JAMES S. GWIN
                                                     UNITED STATES DISTRICT JUDGE




  36
       See McQuiggin v. Perkins, 569 U.S. 383, 401 (2013) (“The [procedural default actual
  innocence] gateway should open only when a petition presents evidence of innocence so
  strong that a court cannot have confidence in the outcome of the trial unless the court is also
  satisfied that the trial was free of nonharmless constitutional error.”) (internal quotations
  omitted).
                                              -17-
